Citation Nr: 0434006	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  96-29 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
veteran appealed, and in a decision dated in September 1999, 
the Board upheld the RO's adverse determination.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), which in August 2000 issued an 
Order granting the joint motion of the parties and vacated 
the September 1999 Board decision.  The case was remanded to 
the Board for action consistent with the joint motion.  

In April 2001, the Board remanded the case to the RO in order 
to obtain additional evidence.  Following the requested 
development to the extent feasible, the RO in May 2002 
continued its prior denial of the claimed benefits.  In a 
decision dated in July 2002, the Board granted service 
connection for bilateral hearing loss but denied the claim 
for service connection for tinnitus.  The veteran again 
appealed to the Court, which in an Order dated in January 
2003 granted the joint motion of the parties, vacated the 
Board decision, and remanded the case to the Board for action 
consistent with the joint motion.  Copies of all Court orders 
and joint motions have been associated with the claims file.  

In correspondence dated in April 2003, the Board wrote to the 
attorney-representative and afforded him the opportunity to 
submit additional argument and evidence in support of the 
veteran's appeal.  The attorney-representative responded in 
August 2003 and stated that he did not have anything else to 
submit.  He requested that the Board proceed immediately with 
the readjudication of the appeal.  In September 2003, the 
Board remanded the matter for further development.  




FINDING OF FACT

The veteran does not have tinnitus related to his military 
service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated during the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there has been a change in the law applicable to veterans' 
claims for benefits.  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2003).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's May and June 1996 decisions that the 
criteria for service connection for hearing loss and tinnitus 
had not been met.  This notice also informed the appellant of 
the reasons and bases for the RO's decisions.  The appellant 
also received notice of the VCAA and VA's duty to assist him 
in obtaining the evidence necessary to support his claim In 
December 2001and June 2004.  Furthermore, the veteran 
received multiple statements of the case.  As discussed in 
the introduction to this decision, the claim was 
readjudicated based on all the evidence of record, but the RO 
did not find that the criteria had been met to establish 
service connection for tinnitus.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the RO decision, the Board's letters, and SOCs sent to the 
appellant notified him of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Further, it is noted that the explanation offered in the 
joint motion in January 2003 as the reason the prior decision 
should be vacated was that (1) the VA did not satisfy its 
duty to notify because it did specifically detail the 
allocation of the burdens of obtaining necessary evidence and 
(2) sufficient reasons or bases to support its conclusion 
that VA provided adequate notice of the information and 
evidence necessary to substantiate the claim.  As a result of 
this joint motion, the Board again remanded the case back to 
the RO for compliance with the joint motion.  In June 2004, 
the RO corresponded with the veteran, stating in pertinent 
part:  
In order to substantiate your claim, 
you must provide medical evidence 
that you have tinnitus currently; 
that is, that tinnitus has been 
diagnosed by competent medical 
authority.  A medical opinion 
relating any currently diagnosed 
tinnitus to service, any incident in 
service, or to your service-
connected sensorineural hearing loss 
would be desirable.

If there is any other evidence or 
information that you think will support 
your claim, please let us know.  If you 
have any evidence in your possession that 
pertains to your claim, please send it to 
us.

In an attachment to the letter, the RO informed the veteran 
that VA was responsible for getting relevant records from any 
Federal agency, including military and VA medical records and 
that, on the veteran's behalf, VA would make reasonable 
efforts to get relevant records not held by a Federal agency 
to include records from State or local governments, private 
doctors and hospitals, or current or former employers.  The 
veteran was cautioned that he must give enough information 
about the records so that VA could request the records from 
the person or agency that had them.  He was further advised 
that it was his responsibility to make sure VA receive all 
requested records that are not in the possession of a Federal 
department or agency.  A copy of this correspondence was sent 
to the veteran's attorney.

No response was received from the veteran or his attorney and 
in September 2004, the RO issued a supplemental statement of 
the case to the veteran and his attorney.  They were given a 
period of 60 days to make any comment.  No response from the 
veteran or his attorney has been submitted to date.

Given the above, it is clear that the veteran has properly 
been informed of the evidence necessary to establish his 
right to the benefits sought and has been told of what 
evidence he should provide and what evidence VA would obtain.  
He was also notified to submit to VA any evidence in his 
possession which was relevant to his claim, which clearly 
complies with 38 C.F.R. § 3.159.  In short, VCAA notice 
requirements have been complied with.  Moreover, the 
veteran's attorney has not responded to the letters or to the 
supplemental statement of the case.  It would be assumed that 
if there were any dispute as to whether there was proper 
notice or if there was any confusion as to what was required, 
counsel would have responded and given the RO or the Board 
the opportunity to take corrective action, if necessary. 

In addition, the CAVC's decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004)  held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2003).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in June 1996.  
This rating decision notified the veteran of the reasons and 
bases for the denial and, hence, provided guidance to the 
veteran of the evidentiary deficiencies of the case.  
Subsequent SOCs also described for the veteran the standard 
for adjudicating his claim.  Furthermore, an initial December 
2001 VCAA notice informed him of the VCAA and VA's duty to 
develop his claim pursuant to the VCAA's provisions, to 
include the duties to develop for "all relevant evidence in 
the custody of a federal department or agency" as well as 
"private records and lay or other evidence identified by the 
veteran."  Finally, after a Court order and BVA Remand, the 
veteran received another VCAA notice in June 2004 informing 
him that he must substantiate his claim with medical evidence 
of a current diagnosis of tinnitus.  The veteran was also 
asked to inform the RO about any additional evidence or 
information that he felt would support his claim.  The RO's 
decision, SOCs, and VCAA notices to specifically include that 
latest one issued in June 2004, as discussed above, clearly 
comply with the section 5103 content requirements, to include 
38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  However, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case.  

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran has provided lay 
descriptions of his symptoms and has apparently submitted any 
records of private treatment for his disorder.  The RO has 
obtained the veteran's complete VA clinic records and 
provided him a VA examination.  On this record, the Board 
finds that any defect with respect to the VCAA timing 
requirement in this case was harmless error and that the 
particular concern identified in Huston is obviously not 
present in this case.  See 38 C.F.R. § 20.1102 (2003) (an 
error or defect by the Board which does not affect the merits 
of the issue or the substantive rights of a claimant will be 
considered harmless error and not a basis for vacating or 
reversing a decision).

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA's notices.

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist the veteran has also been satisfied 
in this case.


II. Service Connection

The veteran argues that service connection is warranted for 
tinnitus.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  

The veteran's service medical records, which consist of only 
his entrance and separation examination, do not show evidence 
of complaints, treatment, or diagnosis of tinnitus.  However, 
in a June 1946 compensation application, the veteran reported 
that he incurred a broken eardrum in April 1945 and received 
medical treatment in service.  Evidence in the claims file 
indicates that the veteran requested an award of a Purple 
Heart medal for a wound sustained in battle in April 1945.  
In addition, in December 1996, the RO received identical 
statements from two of the veteran's fellow servicemen 
stating that during his tour as a machine gunner in World War 
II, the veteran was wounded.  The servicemen observed seeing 
the veteran's ears bleed.  They also reported the veteran was 
treated by Army medics at the time.   
                              
Post-service, the veteran underwent a VA examination on 
January 9, 2002.  The examiner noted that the veteran 
reported tinnitus in the past, but no longer has tinnitus or 
vertigo.  Based on the history reported by the veteran, the 
examiner determined that it was at least as likely as not 
that the some of the veteran's hearing loss was related to 
his military service.  The examiner also stated "no opinion 
on tinnitus, since no longer noted by veteran."

On January 12, 2002, the veteran underwent another VA 
examination.  The examiner noted that the veteran reported 
progressive hearing loss since being wounded as well as 
nonpulsative intermittent tinnitus in both ears.  This 
examiner also concluded that it was at least as likely as not 
that some of the veteran's hearing loss was related to 
service.  The examiner did not express an opinion as to the 
etiology of the veteran's tinnitus.  

The claims file does not contain any other medical evidence 
of post-service diagnosis or treatment for tinnitus.   There 
is no medical evidence that the veteran suffers from tinnitus 
currently.  To the contrary, during one examination, the 
veteran has stated that the condition has resolved.  

The veteran is not entitled to service connection and 
compensation for a past injury if there is no current 
symptomatology.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998) (holding that under 38 U.S.C.A. § 1110, the veteran 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  This is true, even if 38 U.S.C.A. § 1154 were 
for consideration.  Simply put, there is no competent 
evidence of current disability; thus, the veteran's claim 
must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for tinnitus is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



